Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      REASONS FOR ALLOWANCE



The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for a method and system for generating a diagnosis report based on a medical image of a patient. The closest prior art, Silva et al. (USPN       10,026,508), shows a similar system, in which, detecting, by at least one processor, a medical condition based on the medical image (Please note, Abstract of the invention. As indicated a computing device receives medical information for a patient, wherein each medical information item in the medical information comprises a date, a source, and a medical state). However, Silva et al. fail to address: “for receiving, by a communication interface, the medical image acquired by an image acquisition device using an imaging modality selected from the group consisting of computed tomography (CT), magnetic resonance imaging (MRJ), functional MRI, cone beam computed tomography (CBCT), spiral CT, positron emission tomography (PET), single-photon emission computed tomography (SPECT), X-ray, optical tomography, fluorescence imaging, ultrasound imaging, or radiotherapy portal imaging; automatically generating, by the at least one processor, text information describing the medical condition; and constructing, by the at least one processor, the diagnosis report, wherein the diagnosis report includes at least one image view showing the medical condition and a report view including the text information describing the medical condition”. These distinct features have been added to each independent claim and renders them allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 





















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Saturday, October 16, 2021